Citation Nr: 1223139	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  03-37 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to July 1971.   This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2003, a hearing was held before a decision review officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  In May 2006, the Veteran withdrew his request for a hearing before the Board.  38 C.F.R. § 20.704(e).  In December 2006, this claim was deferred pending further evidentiary development and adjudication of a claim of service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).  In October 2009, the Board determined the Veteran had abandoned his claim of service connection for PTSD )and awarded service connection for depression).  The claim for TDIU was remanded for the RO to reconsider the claim in the first instance in light of the grant of service connection for depression.

The Veteran had also initiated an appeal of the initial rating (20 percent) following assigned for his diabetes mellitus, Type II.  A statement of the case (SOC) addressing the matter was issued in March 2011.  He did not perfect an appeal in the matter; consequently it is not before the Board..  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: depression, rated 30 percent; type II diabetes mellitus, rated 20 percent; and bilateral onychomycosis rated 0 percent; the combined rating for his service connected disabilities is 40 percent.    

2.  The Veteran's service-connected disabilities are not reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his educational and occupational background.  
CONCLUSION OF LAW

The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, a November 2009 letter provided essential notice prior to the readjudication of his claim.  See Mayfield, 444 F.3d at 1328.  The November 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A May 2011 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative were given an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent postservice treatment records have been secured.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  The RO did not arrange for a VA examination/opinion as to the claim decided herein.  The Board has considered whether an examination is necessary.  The Veteran has not met the schedular criteria for assignment of TDIU under 38 C.F.R. § 4.16(a).  Absent evidence suggesting  referral to the Director of Compensation and pension Service for extra-schedular consideration is warranted, an examination to secure a medical nexus opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b . Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225   (1993). 

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990). 

The Board notes initially that the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met.  The Veteran's service-connected disabilities include: depression rated 30 percent disabling; type II diabetes mellitus rated 20 percent; and bilateral onychomycosis rated 0 percent; the combined rating for the service connected disabilities is 40 percent.    

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b) , the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10   (2001). 

The Veteran contends that his service-connected disabilities prevent him from seeking, gaining, and maintaining meaningful, gainful employment.  However, the Board finds that the preponderance of the evidence is against a finding that his service-connected disabilities, alone, preclude his participation in all forms of regular substantially gainful employment; therefore referral for extraschedular consideration is not warranted.  

A December 1997 letter from KLB, PA-C, notes that the Veteran had anxiety diagnosed, but that with management skills and medication could be a productive employee.   

A September 2000 letter from Dr. MF states that after reviewing the criteria for long term disability for the Denver Water employee (the Veteran), and the medical information available, he determined that the Veteran met the criteria for long term disability based upon his mental disorder (PTSD) and was unable to perform the material duties of his regular occupation.

On February 2001 independent medical examination it was noted that the Veteran reported that he constructively discharged himself from employment at Denver Water in September 2000 because the "stress was insurmountable."  The examiner determined that the Veteran reported a level of physical disability that was in excess of the objective data available, which led her to believe that the Veteran had secondary gain issues (not wanting to return to work) and financial incentives, which influenced his perception of disability.  She concluded that the Veteran was not totally or permanently disabled based on a physical condition.  The Veteran's long standing and maladaptive personality traits were said to contribute to his occupational difficulties.  She indicated that the severity of his psychiatric symptoms could be mitigated with psychotherapy. 

A February 2001 psychological consultation found the Veteran permanently and totally disabled from a psychological and physical perspective.  The Veteran described primary symptoms of anxiety and panic attacks, which had improved since he had left Denver Water.  He did not describe depressive symptomatology and none was apparent during the clinical interviews.  The psychologist felt that the diagnosis of compulsive personality disorder with narcissistic features still stood.  The consulting psychologist further found that the Veteran believed the system owed him the prerogative to remain unemployed and receive permanent disability benefits.  It was his clinical opinion that the most prominent contributors to the Veteran's perception of total disability were purely characterologically based as opposed to factors having to do with his medical/psychological condition and/or specific factors relative to his experiences at Denver Water. 

A March 2001 private treatment report notes the Veteran had diagnoses of PTSD, peripheral neuropathy of both feet, morbid obesity, pes planus, and fibromyalgia.  The provider indicated that these physical problems along with PTSD, impaired the Veteran's ability to function in a job situation.  

Letters from the Vet Center dated in April 2001, May 2002, and October 2003 show the Veteran carried a diagnosis of PTSD.  He had been treated since September 1999.  The Licensed Professional Counselor opined  in May 2002 and October 2003 that there would be no significant improvement in the Veteran's symptomatology to allow him to resume any type of employment.  He was considered permanently disabled and unable to be employed in any occupation due to the severity of his PTSD.

Employment information from Denver Water dated in May 2002 shows the Veteran worked 40 hours per week from October 1987 to September 2000.  He last worked in September 2000 as an Administrative Assistant.  The employer acknowledged that the Veteran was receiving long term disability based on his employment. 

A September 2002 VA examination report reveals the Veteran quit his job in September 2000 because of stress.  The provider opined that the Veteran could be employed in a sedentary work environment where there would be reduced stressed. 

SSA records show the Veteran met the disability insured status requirements in September 2000, when he became unable to work.  SSA determined that the medical evidence established the Veteran had bilateral pes planus, fibromyalgia, venous insufficiency and venostasis, PTSD, and compulsive personality disorder.  
The primary SSA disability was disorders of the muscles, ligaments and fascia.

VA outpatient treatment records dated between 2002 and 2007 show that the Veteran had an active problem list that included lower extremity edema, fibromyalgia, gastroesphogeal reflux, PTSD, pes planus, venous insufficiency, and neuropathy.  

AMay 2009 VA examiner assigned the Veteran diagnoses of  PTSD and depression.  The examiner noted the Veteran had struggled with depression off and on over the years, and that this had worsened as he dealt with aging and losses in his family.  The primary diagnosis of depression was said to have occurred in the military in September 1970.  Symptoms included low interest, motivation, and energy levels.  The Veteran also indicated that his memory and concentration levels were impaired.  He felt that his depression was not pervasive or long lasting.  He denied suicidal and homicidal ideation, as well as auditory and visual hallucinations.  The Veteran was considered employable in a limited setting in which he had no contact with the public and little or no supervision secondary to the severity of his PTSD symptoms.  

With respect to the Veteran's diabetes mellitus, a May 2010 VA examiner noted that such disease was diagnosed in 2009.  He watched his diet and took oral Metformin three times per day for control.  He denied being hospitalized.  He visited his diabetic care provider approximately four times per year.  There were no associated eye, heart, vascular, kidney, or neurological disorders.  Hypertension and erectile dysfunction pre-existed diabetes.  After physical examination of the Veteran and reviewing the claims folder, the examiner opined that diabetes did not affect the Veteran's usual occupation or daily activities.  

With respect to onychomycosis, the May 2010 VA examiner determined that onychomycosis of the feet affected zero percent of the hands, face, head, and neck, and only one percent of the entire body.   The duration of the Veteran's diabetes was felt to have caused the complication; however, again there no effects of the diabetes and/or onychomycosis on the Veteran's usual occupation.  The examiner noted the Veteran was disabled due to PTSD, unrelated to diabetes mellitus.

As was noted in the Introduction, the Board previously determined that the Veteran had abandoned his claim of service connection for PTSD.  Service connection was granted for depression.  The Veteran did not appeal the initial rating assigned for depression by the RO in December 2009.  While he initiated an appeal of the May 2010 rating decision, which awarded service connection for diabetes mellitus and assigned an initial 20 percent rating, he did not perfect an appeal in the matter.

Notably,, there are clearly other [nonservice-connected] disabilities which appear to impact the Veteran's employability, to include PTSD.  While the Veteran's service-connected depression may impact negatively upon his employability, his service-connected disabilities (depression, diabetes mellitus, and bilateral onychomycosis) do not preclude his participation in substantially gainful occupation.  Significantly, a VA examiner opined that the Veteran's primary service-connected disability, a psychiatric disorder, was not such as to preclude his employment in a non-stressful environment.  There is nothing in the record to suggest that the service connected disabilities have worsened since that opinion was given.  

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above) which does not show impairment due to service connected disability which would preclude the less stressful and sedentary types of employment, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the 2009 and 2010 VA examination reports which clearly establish that the Veteran's service-connected disabilities of depression, diabetes mellitus, and onychomycosis do not cause him to be unemployable. 

The preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 

ORDER

A TDIU rating is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


